Citation Nr: 1136193	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  95-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for disability involving multiple joints, claimed as arthralgia.

2.  Entitlement to service connection for fibromyalgia/neurological impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from November 1946 to May 1950, and from February 1954 to July 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 1998 rating decision in which the RO denied service connection for arthralgia of multiple joints.  In January 1999, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 1999, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 1999.

In August 2001, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record; however, the VLJ who conducted the hearing is no longer employed by the Board. 

In November 2001, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in January 2007 and December 2009 supplemental SOCs (SSOCs)) and returned the matter to the Board for further appellate consideration.

This appeal to the Board also arose from a September 2009 rating decision in which the RO in Cleveland, Ohio, inter alia, denied service connection for fibromyalgia.  In November 2009, the Veteran filed an NOD.  An SOC was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.
 
After the Veteran was given the opportunity for a hearing before a sitting VLJ, in August 2011, the Veteran offered testimony on both issues on appeal during a Board hearing, both claims on appeal, before the undersigned VLJ at the RO.  A transcript of that hearing is of record.  At the time of the hearing, the undersigned granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further RO action on the claim for multiple joint disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  The Board's review of the claims file also reveals that further RO action on the claim for fibromyalgia/neurological impairment is also warranted.  

In its September 2001 remand of the issue of service connection for disability involving multiple joints, claimed as arthralgia, the Board noted the Veteran's contentions that the problems with his joints were caused by many years of exposure to the chemicals he used as a photographer during active duty.  It also noted an April 1999 VA medical report that contains an assessment of peripheral neuropathy, upper and lower extremities, unknown etiology, and a treatment note indicating that there was a high probability the peripheral neuropathy was linked to chemical exposure in the military.  Thus, the Board instructed that a VA examination be conducted in order to determine the nature, severity, and etiology of any disability involving the joints and muscles, to include peripheral neuropathy of the extremities.  It was requested that the examiner obtain a detailed history regarding the identification of all involved joints and the in service chemical exposure, and especially consider medical literature received in August 2001, and render an opinion as to whether it is as likely as not that any disability diagnosed, to include peripheral neuropathy, is related to service, particularly to chemical exposure. 

The Veteran was also afforded a VA examination in May 2005.  The VA examiner noted findings of mild sensory peripheral neuropathy, and no other disease of muscle or nerve on objective examination.  The examiner also noted that, while in service, the Veteran "worked in photography and developed his own pictures."  However, the examiner did not discuss possible in-service chemical exposure, note consideration of the medical literature received in August 2001, or render any opinion as to whether it is as likely as not that any disability diagnosed, to include peripheral neuropathy, is related to service or to chemical exposure.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the report of the May 2005 VA examination did not adequately provide the information requested in the Board's November 2001 remand, there has not been substantial compliance with the Board's remand instructions, and the issue of service connection for disability involving multiple joints, claimed as arthralgia, must be again be remanded. 

Also, in this regard, the Board notes that the Veteran's military specialty during service from November 1946 to May 1950, and from February 1954 to July 1970, was as a photographer.  The Veteran has repeatedly asserted that part of his job was to work on processing film, which involved the mixing and handling of chemicals in dark rooms with no ventilation or masks to protect him from any fumes, and commonly, the use of hydroquinone, Stop Bath, sulfuric acid, and other such chemicals.  The Veteran received treatment from 1992 to 1999 for muscle pain, weakness, and wasting, as well as neuropathy; an April 1999 VA treatment record indicates a diagnosis of peripheral neuropathy of unknown etiology, but with a high probability of being linked to toxic chemical exposure in the military, although it was noted that this need further investigation.  Furthermore, the Veteran has submitted lists of chemicals used in photography, as well as medical articles, submitted in November 1998 and August 2001, indicating that neuropathy and other nervous system problems could result from the inhalation of organic solvents, including chronic inhalation of volatile hydrocarbons, and that occupational exposure to hydroquinone-used as a developer in black and white photography-could result in central nervous system effects and neuropathy. 

Under these circumstances, the Board finds that a medical opinion addressing both claims for service connection-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection for disability involving multiple joints and for fibromyalgia/neurological impairment (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The Board also points out that, in June 2009, the Veteran informed VA of the existence of pertinent treatment records from St. Elizabeth's Hospital, dated in March 1999, and authorized VA to obtain such records.  The RO attempted to obtain such records, but in June 2009, received a response from St. Elizabeth's medical record department indicating that no records were available for the date requested.  While, in the April 2010 SOC, it was noted that there had been a negative reply for treatment records from St. Elizabeth's, the RO did not notify the Veteran of the specific identity of the records VA was unable to obtain, a description of any further action VA would take regarding the claim, or notice that the Veteran was ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e)(1).  

Thus, the RO's letter to the Veteran should also: inform the Veteran that VA was unable to obtain pertinent treatment records dated in March 1999 from St. Elizabeth's Medical Center; provide an explanation of the efforts VA made to obtain the records; provide a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and provide notice that the Veteran is ultimately responsible for providing the evidence.  Id.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

In its letter, the RO should inform the Veteran that VA was unable to obtain pertinent treatment records dated in March 1999 from St. Elizabeth's Medical Center; provide an explanation of the efforts VA made to obtain the records; provide a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and provide notice that the Veteran is ultimately responsible for providing the evidence.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has current disability involving multiple joints, fibromyalgia, and/or neurological impairment.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to specifically include any chemical exposure as a photographer during his service from November 1946 to May 1950, and from February 1954 to July 1970.  

In rendering the requested opinion, the physician should specifically consider and discuss the medical articles contained in the claims file, submitted in November 1998 and August 2001, regarding exposure to volatile hydrocarbons and hydroquinone.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



